United States Court of Appeals,

                           Eleventh Circuit.

                 Nos. 94-3328 and 94-3468 to 94-3470.

                   Peter J. GRILLI, Special Master,

  Julio Gonzalez-Roel, et al.;      Ronald Coulter;      Anissa Coulter,
Appellants,

             Sherry Horton, et al., Plaintiffs-Appellees,

                                    v.

METROPOLITAN LIFE INSURANCE COMPANY, INC., Rick Urso, Defendants,

                 W. R. Cunningham, et al., Claimants.

                            July 31, 1996.

Appeal from the United States District Court for the Middle
District of Florida (No. 93-1849-Civ-T-23A), Steven D. Merryday,
Judge.

Before TJOFLAT,    Chief   Judge,    and   RONEY   and   CAMPBELL,*   Senior
Circuit Judges.

     BY THE COURT:

     Appellees' motion to clarify opinion is GRANTED. This court's

opinion is hereby clarified by inserting the following sentence

between the second and third sentences of the last paragraph of the

opinion:   "These attorney's fees and double costs shall be paid by

the appellants.     Their liability for such fees and double costs

shall be joint and several."        The opinion shall remain otherwise

unchanged.




     *
      Honorable Levin H. Campbell, Senior U.S. Circuit Judge for
the First Circuit, sitting by designation.